Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/12/2021 has been entered.

Status of the application
3. 	Claims 1-16 are pending in this application.
Claims 1, 16 have been amended.
Claims 17, 18 have been cancelled.
Claims 1-16 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	 Claims 1-2, 9, 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schrader et al. US 2013/0004621 in view of Bezelgues et al. US 2014/0120209 and further in view of Tumerman et al. USPN 3291614 and in view of evidence given by NPL “Nephelometric unit”.

7. 	Regarding claims 1, 15, Schrader discloses a clear (i.e. translucent) (in [0030] of Schrader et al.), flavor emulsion comprising a flavor oil phase, an aqueous phase, and a 
[0021], [0028]) and the surfactant containing lecithin (however, lecithin is present in both ‘a first component’ and ‘a second component’ of the composition that may be a mixture of lecithins; paragraphs in [0041] HLB 5-12, in [O066]-[0067], the surfactant system comprises saponin and lecithin , oil phase, and one or more vitamins, flavorants , polyunsaturated fatty acid etc.  (paragraphs [0017]-[0021]). Therefore, fatty acid is optional and reads on less than 15% free fatty acid of claim 1.  Schrader et al. also discloses that lecithin can be a mixture of lecithins” ([0041] of Schrader et al.). Schrader et al. discloses that lecithin has an HLB of 1 to 8, and it can be HLB value in the range from 5-12; paragraphs [0041], [0066]-[0067], [0123]) which can read on first lecithin of claim 1. However, Schrader discloses, “Lecithin is present in the first and/or second component ([0072]). Schrader et al. also discloses “The term lecithin as used in the present text refers to a single substance as well as a mixture of lecithins” ([0041] of Schrader et al.).
It is to be noted that even if Schrader et al. discloses micro-emulsion less than 120 nm (in [0028], less than 120 nm), therefore, it can be nano-emulsion also.
However, it is also to be noted that in specification, nano-emulsion and emulsion are interchangeable (in [0023] of PGPUB). It is also to be noted that the nanoemulsion is free of any non-natural surfactant (the lecithin used in the surfactant system is food- grade lecithin; paragraph [0041]), saponin present in lecithin containing emulsion 
It is to be noted that Schrader further discloses a liquid beverage or liquid beverage concentrate comprising said emulsion product which is micro-emulsion, less than 120 nm (i.e. can be nano-emulsion also as discussed above) and is
transparent (i.e. translucent) and is stable (i.e. metastable) (in Schrader et al., the formulation is a beverage or a beverage concentrate; paragraph [0010]) to meet claim 15. Schrader discloses, “Lecithin is present in the first and/or second component ([0072]). Schrader et al. also discloses “The term lecithin as used in the present text refers to a single substance as well as a mixtures of lecithin’ [(0041] of Schrader et al.). However, Schrader is specifically silent about the emulsion contains surfactant system containing “second lecithin having HLB of 8 to 16 and contains phosphatidylcholine and lyso-phosphatidylcholine 20 percent or greater’.
Bezelgues discloses that the phospholipids include various types of lecithin also ([0014]) and LPC20 has better emulsion stability ([(0033], e.g. Alcolec and [0036], e.g. Alcolec LPC20 Fig 1). It is known and as evidenced by applicants specification that LPC 20 has HLB value 12 (in [0054] in PGPUB).
 Bezelgues also discloses an emulsion contains phospholipids (PLs) and 15-50% of the PLS are lysophospholipid and 25% of the PLs are phosphatidylcholine as lysophosphatidylcholine (at least in [0013], e.g. 25 percent by weight of the phospholipids are phosphatidylcholine and 50 percent by weight of phospholipids in the emulsion are lyso-phosphatidylcholine; paragraph [0013]). Bezelgues also discloses that the phospholipids include various types of lecithin also ([0014]) and LPC20 has 
Tumerman et al. discloses that when two or more emulsifiers are combined or blended the HLB values are additive in behavior (col 2 lines 71-73 and col 3 lines 1-5). Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the micro/nanoemulsion emulsifier system containing lecithin (HLB 7-9) of Schrader et al. ([0061 J, [0072], [0123]) by including another emulsifier of Bezelguez et al., having phospholipid containing lecithin e.g. LPC20 (HLB 12) with the phosphatidylcholine and lysophosphatidylcholine in the composition as a second lecithin in order to have better emulsion stability ((0036], Fig 1 of Bezelguez et al.) and two or more emulsifiers, when they are combined or blended, the HLB values are additive in behavior as disclosed by Tumerman et al. (Col 2 lines 71 -73 and col 3 lines 1 -5) which means two or more emulsifiers with broad HLB values will have wider application.
Bezelgues discloses reducing the formation of free fatty acid by introducing suitable acceptor in order to make oxidation stable good taste profile of the composition (formation of free fatty acids is avoided; paragraph [0024]). Therefore, Schrader et al. (at least in [0051]) in view of Bezelgues et al. (at least in [0024]) meet “15 percent or less free fatty acid” in the composition to meet claim 1.
Regarding the amended claim limitation of “less than Nephelometric Turbidity Unit”, Schrader et al. discloses that the composition is clear and is turbidity is less than 10 FNU (Formazin Nephelometric Unit) ({0029], [0030]). It is known and is evidenced by 
the particle size (micron size) which is disclosed by Schrader et al. and not based on lecithin or mixtures of lecithin present in the composition.

8. 	Regarding claim 2, modified Schrader disclose the metastable, translucent flavor nanoemulsion (i.e. translucent) (at least in [0030] of Schrader et al.), of claim 1, and Schrader further discloses flavor can be flavor oil ([(0003]) the surfactant system comprises saponin and lecithin combined in an amount relative to a flavorants (can be flavor oil, [0003]) phase in a weight ratio of 1:15 to 8:1 ( paragraphs [0020]- [0021]; [0051]) to meet “wherein the nanoemulsion contains the surfactant system 0.1 percent to 20 percent and the flavor oil 1 percent to 20 percent” as claimed in claim 2.

9. 	Regarding claim 9, Schrader and Bezelgues, in combination, disclose the metastable, translucent flavor nanoemulsion of claim 1, and Schrader further discloses wherein the flavor oil phase contains an oil-soluble vitamin, an oil-soluble colorant, an antioxidant, or a combination thereof (in Schrader et al., the oil phase comprises a flavor, vitamins and coloring; paragraphs [0020]-[0021]).

10. 	Regarding claim 16, Schrader discloses a method for preparing the
emulsified composition of claim 1 as described above comprising the surfactant, flavor oil etc. ((0065]-[0100]). All the claim limitations of claim 16 have been discussed above 
agent; paragraphs [0020]-[0021], [0024]), wherein the surfactant system contains a first lecithin and a second lecithin (lecithin is present in both a first component and a second component of the composition that may be a mixture of lecithins; paragraphs [0041], [0066]-[0067], [0072]), the nanoemulsion is free of any non-natural surfactant (the lecithin used in the surfactant system is food-grade lecithin; paragraph [0041]), the surfactant system contains free fatty acid 15 percent or less (the surfactant system comprises saponin and lecithin in an amount relative to a fatty acid in the oil phase ina weight ratio of 8:1; equates to 11 percent fatty acid; paragraphs [0020]-[0021]; [0051)). Schrader et al. discloses that lecithin has an HLB of 1 to 8, and it can be HLB value in the range from 5-12; paragraphs [0041], [0066]-[0067]).
Schrader discloses, “Lecithin is present in the first and/or second component ([0072]). Schrader et al. also discloses, “The term lecithin as used in the present text refers to a single substance as well as a mixture of lecithins” ([(0041] of Schrader et al.). However, Schrader is specifically silent about the emulsion contains surfactant system containing “second lecithin having HLB of 8 to 16 and contains phosphatidylcholine and lyso-phosphatidylcholine 20 percent or greater’.
Bezelgues discloses an emulsion contains phospholipids (PLs) and 15-50% of the PLS are lysophospholipid and 25% of the PLs are phosphatidylcholine as lysophosphatidylcholine (at least in [0013], e.g. 25 percent by weight of the 
Tumerman et al. discloses that when two or more emulsifiers are combined or blended the HLB values are additive in behavior (col 2 lines 71-73 and col 3 lines 1-5).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the micro/nanoemulsion emulsifier system containing lecithin (HLB 7-9) of Schrader et al. ([0061], [0072], [0123]) by including another emulsifier of Bezelguez et al., having phospholipid containing lecithin e.g. LPC20 (HLB 12) with the phosphatidylcholine and lysophosphatidylcholine in the composition as a second lecithin in order to have better emulsion stability ([0036], Fig 1 of Bezelguez et al.) and two or more emulsifiers, when they are combined or blended, the HLB values are additive in behavior as disclosed by Tumerman et al. (Col 2 lines 71-73 and col 3 lines 1-5) which means two or more emulsifiers with broad HLB values will have wider application.
Regarding the amended claim limitation of “less than Nephelometric Turbidity Unit” , Schrader et al. discloses that the composition is clear and is turbidity is less than 10 FNU (Formazin Nephelometric Unit) ([(0029], [0030]). It is known and is evidenced by NPL Nephelometric Turbidity Unit that both are same (Page 1). It is also to be noted that the turbidity unit is measured based on the light scattering effect as evidenced by NPL Nephelometric Turbidity Unit (page 1), therefore, it is determining factor based on .

11.	 Claims 3-4 and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Schrader et al. US 2013/0004621 as applied to claim 1 and further in view of Sekikawa et al. US 2009/0285952.

12.	 Regarding claim 3, modified Schrader et al. disclose the metastable, translucent flavor nanoemulsion of claim 1, and Schrader further discloses wherein each of the first and second lecithins (lecithin is present in both a first component and a second component of the composition; paragraphs [O066J-[0067], [0072]), being native, deoiled, fractionated, or enzyme-modified (enzyme-modified lecithin; paragraph [0123]), is selected from the group consisting of a soybean lecithin (lecithin from soy- bean; paragraph [0041]), an egg lecithin, a sunflower lecithin, a rapeseed lecithin, and a combination thereof.
Schrader does not disclose the weight ratio between the first and second lecithins is 1:30 to 10:1, preferably 1:20 to 5:1, or more preferably, 1:10 to 1:1.
Sekikawa discloses a weight ratio between the first and second lecithin is 1:30 to 10:1, preferably 1:20 to 5:1, or more preferably, 1:10 to 1:1 (an emulsion comprises a ratio of an enzyme-degraded lecithin to lecithin in a range from 2.5:7.5 to 45:5.5; range covers a ratio of 1:1; paragraphs [0013], [0016]) which meet the claimed range from weight ratio between the first and second lecithin is 1:30 to 10:1, preferably 1:20 to 5:1, or more preferably, 1:10 to 1:1.


13.	 Regarding claim 4, modified Schrader et al., disclose the metastable, translucent flavor nanoemulsion of claim 3.
However, Schrader does not disclose wherein the second lecithin is a deoiled, fractionated, and enzyme-modified lecithin containing 15 percent or more lysophosphatidylcholine and 15 percent or less free fatty acid.
Bezelgues discloses wherein a lecithin is a deoiled, fractionated, and enzyme- modified lecithin (enzymatically treated deoiled fractioned lecithin; paragraphs [0026], [0028]) containing 15 percent or more lysophosphatidylcholine (between 15-50 percent of the emulsion contains lyso-phosphatidylcholine; paragraph [0013], in claim 1 of Bezelgues et al.) and reducing the formation of free fatty acid by introducing suitable acceptor in order to make oxidation stable good taste profile of the composition (formation of free fatty acids is avoided; paragraph [0024]). Therefore, Schrader et al. (at least in [0051]) in view of Bezelgues et al. (at least in [0024]) meet “15 percent or less free fatty acid” in the composition to meet claim 4.


14. 	Regarding claim 11, modified Schrader et al., disclose the metastable, translucent flavor Nano emulsion of claim 3 as discussed above, and Schrader further discloses wherein the first lecithin is an enzyme-modified lecithin having HLB of approximately 8 (enzyme-modified lecithin; paragraph [0123]).
Schrader does not disclose the second lecithin is a deoiled, fractionated, and enzyme-modified lecithin.
Bezelgues discloses wherein a lecithin is a (enzymatically treated deoiled fractioned lecithin; paragraphs [0026], [0028]) containing 15 percent or more lysophosphatidylcholine and 15 percent or less free fatty acid Bezelgues discloses a second lecithin is a deoiled, fractionated, and enzyme-modified lecithin containing 15 percent or more lysophosphatidylcholine (between 15-50 percent of the emulsion
contains lyso-phosphatidylcholine; paragraph [0013]) and 15 percent or less free fatty acid (formation of free fatty acids is avoided; paragraph [0024)).

As discussed above, Schrader et al. (at least in [0051]) in view of Bezelgues et al. (at least in [0024]) meet “15 percent or less free fatty acid” in the composition to meet claim 11.

15.	 Regarding claim 12, modified Schrader et al. further discloses comprising in the aqueous phase a polyol (the aqueous phase comprises propylene glycol; paragraphs [0014], [0016] of Schrader et al.), a monosaccharide (the aqueous phase comprises glucose and fructose; paragraphs [0014], [0016]), a disaccharide (the aqueous phase comprises sucrose (disaccharide); paragraphs [0014], [(0016]) or combination thereof, wherein the polyol is propylene glycol (propylene glycol; paragraphs [0014], [0016]), 1, 3-propandiol, glycerin (glycerol or glycerin; paragraphs [0016], [0031]), butylene glycol, erythritol, xylitol, mannitol, sorbitol, isomalt, or a combination thereof, the monosaccharide is glucose, fructose, or a combination thereof (glucose and fructose; paragraphs [0014], [0016]), the disaccharide is sucrose (sucrose (disaccharide); paragraphs [0014], [0016]), maltose, or a combination thereof.


Schrader further discloses the surfactant system comprises saponin and lecithin combined in an amount relative to a flavor oil phase in a weight ratio of 1:15 to 8:1 (paragraphs [0020]-[0021]; [0051]) to meet “wherein the Nano emulsion contains the surfactant system 0.1 percent to 20 percent and the flavor oil 1 percent to 20 percent” as claimed in claim 13 and also the flavor oil phase contains an oil-soluble vitamin, an oil-soluble colorant, an antioxidant, or a combination thereof (the oil phase comprises a flavor, vitamins and coloring; at least in paragraphs [0003], [0020]-[0021], [0113]).It is Known that vitamins ( Schrader et al., [0021]) can include antioxidant ascorbic acid (i.e. vitamin C) (Schrader et al., [0113]) in the Nano emulsion composition also.

17. 	Claims 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over modified Schrader et al. US 2013/0004621 as applied to claim 1 and further in view of Skiff et al. US 2010/0136175.

18.  Regarding claim 5, modified Schrader et al. disclose the metastable, translucent flavor Nano emulsion of claim 1 as discussed above. Schrader further discloses comprising a polyol as a co-solvent in the aqueous phase (an aqueous phase comprising a propylene glycol co-solvent; paragraphs [0014]-[0016]), wherein the weight ratio between water and the co-solvent is an amount (the aqueous phases comprises co-solvents propylene glycol and glycerol wherein example 1 composition 
Modified Schrader et al. do not disclose the weight ratio between water and the co-solvent is 1:95 to 1:4, or preferably 1:20 to 1:5.
Skiff discloses an emulsion contains less than 20 percent by weight water and 30 percent or more by weight a propylene glycol co-solvent relative to the weight of the emulsion; at least in paragraph [0034]; claims 10-11) which encompasses a weight ratio between water and the co-solvent is 1:95 to 1:4, or preferably 1:20 to 1:5 as claimed in claim 5.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schrader et al. in view of Bezelgues et al to include the teaching of Skiff et al. (at least in paragraph [0034]; claims 10-11 of Skiff et al.) which meets the claimed ratio as claimed in claim 5, in order to provide a large excess of solvent relative to the amount of the surfactant system that contributes to the stability of the system (Skiff; at least in paragraph [0034]).

19. 	Regarding claim 6, modified Schrader et al. disclose the metastable, translucent flavor Nano emulsion of claim 5, and Schrader further discloses wherein the polyol is propylene glycol (propylene glycol cosolvent; paragraphs [0014], [0016], 1,3-propandiol, glycerin (glycerol or glycerin; paragraphs [0016], [0031]), butylene glycol, erythritol, xylitol, mannitol, sorbitol, isomalt, or a combination thereof.

20. 	Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable
over modified Schrader et al. US 2013/0004621 as applied to claim 1 and further in view of Bromley US 2011/0236364.

21.	 Regarding claim 7, modified Schrader et al. disclose the metastable, translucent flavor nanoemulsion of claim 1 as discussed above. Schrader further discloses comprising in the aqueous phase a monosaccharide (the aqueous phase comprises glucose and fructose (monosaccharide); paragraphs [0014], [0016]), a disaccharide, (the aqueous phase comprises sucrose (disaccharide); paragraphs [0014], [0016]), and a combination thereof.
Modified Schrader et al. do not disclose that the aqueous phase contains hydrocolloid.
Bromley discloses the aqueous phase contains hydrocolloid (water phase ingredients include guar gum (hydrocolloid); paragraph [0062]).
One of ordinary skill in the art, before the effective filling date of the claimed invention would have been motivated to modify further modify modified Schrader et al., by including the teaching of Bromley et al. in order to provide in the aqueous phase a hydrocolloid, as disclosed by Bromley, in order to provide an emulsion stabilizer (Bromley; paragraph [0062]), thus maintaining long-term emulsion stability of the composition.
Therefore, modified Schrader and Bromley meet the claim limitation of “further comprising in the aqueous phase a monosaccharide, a disaccharide, a hydrocolloid and a combination thereof” as claimed in claim 7.


Schrader further discloses wherein the monosaccharide is glucose, fructose, or a combination thereof (the aqueous phase comprises glucose and fructose; paragraphs [0014], [0016]), the disaccharide is sucrose (Sucrose; paragraph [0016)]), maltose, or a combination thereof.
Bromley discloses the aqueous phase contains hydrocolloid (water phase ingredients include guar gum (hydrocolloid); paragraph [0062]), in order to provide an emulsion stabilizer (Bromley; paragraph [0062]), thus maintaining long-term emulsion stability of the composition as discussed above.

23. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over modified Schrader et al. US 2013/0004621 as applied to claim 1 and further in view of Sekikawa et al. US 2009/0285952 and further in view of Baseeth et al. (US 2011/0219983).

24.	 Regarding claim 10, Schrader discloses the surfactant system contains lecithins (lecithin is present in both a first component and a second component of the composition that may be a mixture of lecithins; paragraphs [0041], [0066]-[0067], [0072]).
Modified Schrader do not disclose the surfactant system contains a third lecithin, and the weight ratio between the first, second, and third lecithin is 1:20:2 to 1:5:1.

Sekikawa does not disclose the surfactant system contains a third lecithin, and the weight ratio between the first, second, and third lecithin is 1:20:2 to 1:5:1.
Baseeth et al. discloses that different lecithin has different HLB values and blends of any thereof can be used which is interpreted as it can be blends of three ([0046]). Baseeth et al. also discloses that HLB values 4.0 favors its use as w/o emulsion ([0046)]).
Modified Schrader et al. in view of Tumerman et al. discloses that lecithin can be used which increases the persistence of the periods more than six months and improves dispersibility (in Tumerman et al., col 3 lines 60-65) and also discloses more than one emulsifier can be combined as per desired broad range of HLB value containing emulsifier composition for desired use (in Tumerman et al., col 3 lines 1-10).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Schrader et al. in view of Bezelgues
et al. to include the teaching of Sekikawa et al. to include disclosed ratio of two emulsifiers ([0013], [0016]) and Baseeth et al. to introduce disclosed ratio of three emulsifiers by including third lecithin emulsifier ( at least in Baseeth et al. [0046]) in order to achieve desired HLB value with good dispersibility as disclosed by Tumerman et al. (at least in Tumerman et al. in col 3 lines 1-10 and col 3 lines 60-65) broad range of HLB value containing emulsifier composition for desired use (col 3 lines 1 -10).

Absent showing of unexpected results, the specific amount of ratio of three emulsifiers is not considered to confer patentability to the claims. As the (HLB values are variables that can be modified, among others, by adjusting the amount of individual emulsifiers (e.g. at least in Tumerman et al. in col 3 lines 1 -10 and col 3 lines 60-65), the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of individual emulsifiers in to amounts of Schrader et al. (in view of secondary prior arts) including that presently claimed, in order to obtain the desired effect e.g. desired HLB. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Response to arguments
25.	Applicants have argued on page 6 in Remarks section that (i) While the Examiner contends that the teachings of para. [0051] of Schrader suggest the recited 
In response, it is to be noted that the surfactant system comprises saponin, lecithin and one or more other ingredients e.g. flavorant, vitamin, polyunsaturated fatty acid etc. as disclosed by Schrader et al. (at least in [0017] - [0021]). Therefore, fatty acid is optional and reads on less than 15% free fatty acid of claim 1.  Therefore, the surfactant system contains free fatty acid 15 percent or less. 

26.	Applicants argued on page 7 that “Thus, absent evidence to the contrary, mixtures of lecithins may simply refer to lecithins from different sources. Indeed, it cannot be held that the above-referenced teachings of Schrader would suggest or make obvious the use of two lecithins with different HLB values”.
In response, it is to be noted that Schrader et al. also discloses that lecithin can be a mixture of lecithins” ([0041] of Schrader et al.). Therefore, two different lecithin will have two different HLB values and secondary prior arts of record modified Schrader et al. with two different lecithin having two different HLB values in order to achieve broad HLB value containing final product for its wide application. 

Conclusion
27. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792